DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 12/13/2021, in which claims 22, 26, 29, 33, 36 and 39 were amended. Claims 25, 32 and 38 were cancelled. Claims 22-44 were added. Claims 22-24, 26-31, 33-37 and 39-44 were presented for further examination.
Claims 22-24, 26-31, 33-37 and 39-44 are now pending in the application.

Response to Arguments
Applicant’s arguments, see pages 8 - 12, filed on 12/13/2021, with respect to claims 22-24, 26-31, 33-37 and 39-44, have been fully considered and are persuasive.  The rejection of claims 22-24, 26-31, 33-37 and 39-44 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview followed with an email from David Vector (Reg No. 39867) on 02/22/2022.

Please amend claim 22, 26, 27, 29, 33, 34, 36, 39 and 40 as follow:

22. 	(Currently Amended) A computer program product for archiving data sets in a volume in a primary storage in a secondary storage, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause operations, the operations comprising:
in response to obtaining a lock on a volume, creating a volume image in the secondary storage comprising a copy of the volume in the primary storage including volume metadata for data sets in the volume by performing an image level copy operation that copies data at a track or block level; 
in response to releasing the lock on the volume after creating the volume image in the secondary storage, for data sets in the volume, comparing volume image metadata for the data sets in the volume image with the volume metadata for the data sets in the volume in the primary storage to determine whether the data sets in the volume image are consistent with the data sets in the primary storage, wherein the volume image metadata comprises one of a copy of the volume metadata when creating the volume image and metadata rebuilt from the data sets in the volume image; and
for consistent data sets in the volume image that are consistent with the data sets in the primary storage, creating inventory records indicating that the consistent data sets are archived in the secondary storage, wherein an inconsistent data set in the volume image results from a file level update to the data set in the volume while the lock is held. 
including the data set was being created or while [[the]] an inventory record was being created for the data set.

27. 	(Currently Amended) The computer program product of claim 22, 
a file level update 

29. 	(Currently Amended) A system for archiving data sets in a volume in a primary storage in a secondary storage, comprising:
a processor; and 
a computer readable storage medium having program instructions embodied therewith that when executed by the processor causes operations, the operations comprising:
in response to obtaining a lock on a volume, creating a volume image in the secondary storage comprising a copy of the volume in the primary storage including volume metadata for 
in response to releasing the lock on the volume after creating the volume image in the secondary storage, for data sets in the volume, comparing the volume image metadata for the data sets in the volume image with the volume metadata for the data sets in the volume in the primary storage to determine whether the data sets in the volume image are consistent with the data sets in the primary storage, wherein the volume image metadata comprises one of a copy of the volume metadata when creating the volume image and metadata rebuilt from the data sets in the volume image; and
for consistent data sets in the volume image that are consistent with the data sets in the primary storage, creating inventory records indicating that the consistent data sets are archived in the secondary storage, wherein an inconsistent data set in the volume image results from a file level update to the data set in the volume while the lock is held.

33. 	(Currently Amended) The system of claim 29, wherein a data set in the volume image is inconsistent if the data set including the data set was being created or while [[the]] an inventory record was being created for the data set.

34. 	(Currently Amended) The system of claim 29, 
a file level update to a data set in the volume that would result in the data set having the file level update being inconsistent with the data set in the primary storage


36. 	(Currently Amended) A method for archiving data sets in a volume in a primary storage in a secondary storage, comprising:
in response to obtaining a lock on a volume, creating a volume image in the secondary storage comprising a copy of the volume in the primary storage including volume metadata for data sets in the volume by performing an image level copy operation that copies data at a track or block level to the volume image and copies volume metadata to volume image metadata; 
in response to releasing the lock on the volume after creating the volume image in the secondary storage, for data sets in the volume, comparing the volume image metadata for the data sets in the volume image with the volume metadata for the data sets in the volume in the primary storage to determine whether the data sets in the volume image are consistent with the data sets in the primary storage, wherein the volume image metadata comprises one of a copy of the volume metadata when creating the volume image and metadata rebuilt from the data sets in the volume image; and
, wherein an inconsistent data set in the volume image results from a file level update to the data set in the volume while the lock is held. 

39. 	(Currently Amended) The method of claim 36, wherein a data set in the volume image is inconsistent if the data set including the data set was being created or while [[the]] an inventory record was being created for the data set.

40. 	(Currently Amended) The method of claim 36, 
a file level update to a data set in the volume that would result in the data set having the file level update being inconsistent with the data set in the primary storage



Reason for Allowance

The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 22-24, 26-31, 33-37 and 39-44 (renumbered 1-20) are allowed considering the applicant’s arguments and considering the prior art made of record.
	The present application is directed to a method, computer system and a computer program product for archiving data sets in a volume in a primary storage in a volume image copy of the volume in a secondary storage. The closest prior art Wong et al. (US 2006/0161746) and Sharma et al. (US 2009/0259817) alone, or, in combination, fails to anticipate or render obvious the recited features of “for consistent data sets in the volume image that are consistent with the data sets in the primary storage, creating inventory records indicating that the consistent data sets are archived in the secondary storage, wherein an inconsistent data set in the volume image results from a file level update to the data set in the volume while the lock is held” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Wong teaches replacing migrated files with handles in the source file server (par.0065) but does not get into the specifics of creating inventorying records for consistent data sets in the volume image that are consistent with the sets in primary storage, and that an inconsistent data set in the volume image results from a file level update to the data set in the volume while the lock is held. Therefore, the pending claims 22-24, 26-31, 33-37 and 39-44 (renumbered 1-20) are hereby allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAHCEN ENNAJI/Examiner, Art Unit 2156   

/William B Partridge/Primary Examiner, Art Unit 2183